Citation Nr: 0033084	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-13 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left thigh, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right thigh, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO, in pertinent part, 
continued the 10 percent evaluations assigned to the service-
connected residuals of a gunshot wound to the left thigh and 
residuals of a gunshot wound to the right thigh, and granted 
entitlement to service connection for PTSD assigning a 
30 percent evaluation, effective September 2, 1997.

In April 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In May 2000, the Hearing Officer granted an initial 
evaluation of 50 percent for PTSD, effective September 2, 
1997, and affirmed the denials of increased evaluations for 
residuals of a gunshot wound to the right thigh and residuals 
of a gunshot wound to the left thigh.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review 

The claims of entitlement to increased evaluations for 
bilateral thigh gunshot wounds residuals are addressed in the 
remand portion of this decision.


FINDING OF FACT

PTSD is manifested by nightmares, flashbacks, intrusive 
thoughts, sleep impairment, and significant social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was trained as a machine gunner and served in 
Vietnam.  His decorations include the Presidential Unit 
Citation; the Vietnam Service Medical with two stars, and the 
Republic of Vietnam Campaign Medal with device.  In December 
1968, he sustained gunshot wounds to the right and left 
thighs.

In September 1997 the veteran filed a claim for entitlement 
to service connection for PTSD.

A September 1998 letter from a social worker stated he had 
first seen the veteran in July 1997.  He reported his 
injuries in service, and stated when he had gotten out of 
service, he had "partied" for a couple of years because he 
was so happy to be alive.  The social worker stated he had 
been fired from or quit jobs because of his inability to get 
along with others.  He stated he carried around a tape 
recorder so he would not forget tasks, as he felt he was 
easily distracted because of thoughts of Vietnam.

The social worker stated the veteran had lived in abandoned 
garages, had moved in with his father, and had been 
unemployed since January 1997.  He stated he had never been 
married because he was unable to share emotions or have a 
close relationship.  The social worker stated he had 
flashbacks and problems with survivor's guilt.  He noted he 
complained of sleep disturbance and nightmares.  The social 
worker entered a diagnosis of severe PTSD and a Global 
Assessment of Functioning (GAF) score of 38.  Similar 
information was reported in a letter dated letter from the 
social worker on file.

A September 1998 private psychiatric evaluation report shows 
the veteran reported he was unemployed because he had been 
laid off due to his having limited knowledge.  The examiner 
stated he was oriented and intact.  He noted he complained 
that both his long- and short-term memory would interfere 
with work.  The examiner stated his mood was anxious and 
depressed.  His mood was described as congruent, but 
appropriate to thought.  The examiner stated he did not 
report any suicidal behavior in the past or a present impulse 
at the time.  He stated he was socially isolative and was 
confined only to his home.

The examiner entered diagnoses of parasomnia and PTSD.  He 
entered a GAF score of between 50-55, stating that the 
veteran had moderate to severe symptoms with impairment in 
social and occupational functioning.

A December 1998 VA psychiatric evaluation report shows the 
veteran complained of depression, nightmares, tension and 
anxiety, difficulty with his temper and anger control, 
difficulty expressing tender feelings, and a lack of 
motivation to do things.  He reported a variety of social 
problems, including social isolation, difficulty getting 
along with others, and difficulty getting along being in 
groups.  He stated he had difficulty with attention, 
concentration, memory, and making decisions.

The examiner stated the veteran appeared depressed, and that 
his affect was restricted.  He stayed home and watched 
television on a regular basis, and had few interactions with 
others.  His speech was normal, and his thoughts were 
organized and lucid.  He denied suicidal or homicidal 
ideations.


The examiner stated the veteran reported persistent symptoms 
of increased arousal, outbursts of anger, difficulty 
concentrating, exaggerated startle response, and 
hypervigilance.  He determined that the disturbance had 
caused him significant distress and impairment in social, 
occupational, and other important areas of functioning.  The 
diagnosis entered was PTSD, and the examiner entered a GAF 
score of 60.

In April 2000 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he was undergoing 
treatment for PTSD at the Vet Center, where he was in group 
therapy, and one-on-one therapy.  He testified he would get 
three to four hours of sleep a night.  He lived with his 
father and that he did not get along well with him.  He 
sometimes stayed in bed all day, which occurred two to three 
times per week.  He did not have the energy to go anywhere.

The veteran stated he had daily dreams about Vietnam.  He had 
been fired from his job because he had hurt his back and had 
lost his temper.  He was bothered by his forgetfulness.  He 
heard voices.  He had thought about killing himself a couple 
of times and admitted to taking the gun from his bedside on 
one of those occasions.

Criteria

Duty to Assist

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (Nov. 9, 2000; 114 Stat. 2096) (to be 
codified at 38 U.S.C.A. § 5103(a)).

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Id.  

The law additionally provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475 (Nov. 9, 2000; 114 Stat. 2096) (to 
be codified at 38 U.S.C.A. § 5103A(a)(1)-(3)).  The law 
further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Id.

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 106-
475 (Nov. 9, 2000; 114 Stat. 2096) (to be codified at 
38 U.S.C.A. § 5103A(b)(1)).  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id. at 
(b)(2).  The law further states that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c), the efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  Id. at (b)(3).  

Additionally, the assistance provided by the Secretary shall 
include obtaining the following records, if relevant to the 
claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (Nov. 
9, 2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (Nov. 
9, 2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Id.

Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (Nov. 
9, 2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5107), alters the former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Increased Evaluation

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991);  38 C.F.R. §§ 
4.1, 4.2 (2000).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to the claim for an initial evaluation in excess of 
50 percent for PTSD, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The rating criteria for PTSD and the applicable ratings are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

The Board finds that the duty to assist has been met.  The 
veteran asserted his he had PTSD, and the RO provided the 
veteran with a VA psychiatric evaluation.  

Additionally, the veteran testified at his hearing that he 
had received treatment from the Vet Center, both in group 
sessions and one-on-one sessions and had had one private VA 
psychiatric evaluation.  The private psychiatric evaluation 
is of record.  
Additionally, there are two letters from the veteran's 
counselor at the Vet Center, which summarize his thoughts of 
the veteran's PTSD symptomatology.  The Board finds that to 
obtain the individual treatment records would serve no useful 
purpose, as the examiner's letters are recent and indicate 
this counselor's impression as to the severity of the 
veteran's PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Finally, the record reflects the veteran is in receipt of 
Social Security Administration benefits; however, the veteran 
has not indicated that those records have any relevance to 
his claim for a higher evaluation for PTSD, and a remand to 
obtain those records would be unnecessary.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).  

Therefore, the Board finds that VA has obtained all the 
necessary records in order to make a decision on this case.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent for PTSD.  In 
correspondence dated in 1998 the social worker stated the 
veteran reported he would forget tasks and had never been 
married because he was unable to share emotions or have a 
close relationship.  Additionally, he stated he had 
flashbacks, sleep disturbance, nightmares, and survivor's 
guilt.

In a September 1998 letter a private psychiatrist reported 
the veteran was anxious and depressed, oriented and intact.  
He reported problems with both his long-term and short-term 
memory.  The veteran had denied any suicidal behavior in the 
past, or a present impulse.

In December 1998 the VA examiner described the veteran as 
being depressed.  He was having increased arousal symptoms, 
outbursts of anger, difficulty concentrating, exaggerated 
startle response, and hypervigilance.  The disturbance with 
PTSD had caused significant distress and impairment in social 
and occupational functioning.

At the April 2000 hearing the veteran testified he basically 
isolated himself, would stay at home from two to three days 
per week, and avoid socializing.  He lived with his father 
with whom he did not get along.  He had been fired, in part, 
for losing his temper.  He had daily flashbacks of being in 
Vietnam.  He asserted he had thought about killing himself a 
couple of times and he had even taken his gun from the 
bedside table one day.

The Board finds that the above-described symptoms are 
indicative of no more than a 50 percent evaluation.  See id.

This determination is supported by the assignment of GAF 
scores of between 50 and 60.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  

A GAF score of 50 (which is within the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF 
scores of 55 and 60 (which fall within the range of 51 to 60) 
are defined as "Moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

The Board finds that such assignment of GAF scores of between 
50 and 60 is indicative of no more than a 50 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board must now consider whether an initial evaluation in 
excess of 50 percent is warranted.  The Board concludes that 
an initial evaluation in excess of 50 percent is not 
warranted.  The evidence establishes that the veteran does 
not have obsessional rituals which interfere with routine 
activities.  No medical professional has reported findings of 
delusions, hallucinations, inappropriate affect, or loosened 
associations.  He has not been described as having 
intermittently illogical speech.  In fact, the VA 
psychiatrist stated the veteran's thoughts were organized and 
lucid.  He has been described as oriented and intact.

No medical professional has stated that he neglects his 
personal hygiene.  The social worker and the private 
psychiatrist have stated the veteran has been unable to work 
due to his inability to get along with others.  However, the 
veteran reported he had been laid off from his job due to his 
lack of knowledge of the job and loss of his temper.  
Additionally, it must be noted that the veteran filed a claim 
for pension benefits in September 1998, stating he could not 
work due to a back injury.  The Board finds that the 
veteran's statements against interest are more probative than 
statements he made in connection with a claim for 
compensation benefits.

The veteran did report having suicidal ideations at the time 
of the April 2000 RO hearing, however, such feelings have not 
been consistently described.  He denied suicidal ideations at 
the time of the December 1998 VA psychiatric evaluation, and 
at the December 1998 private psychiatric evaluation.  The 
Board does not find that such report establishes a basis for 
an evaluation in excess of 50 percent, as the preponderance 
of the evidence is against a finding that PTSD is any more 
than 50 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Additionally, the Board notes that it is aware that the 
social worker assigned a GAF score of 38, and the veteran has 
asserted that he warrants a higher evaluation based upon such 
GAF score.  

A GAF score of 38 (which is within the range of 31-40) is 
defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., stays in bed all day; no job, home, or friends)."  It 
must be noted that the score of 38 is at the higher end of 
this range.

Regardless of such, the social worker did not explain his 
reasons for why he would assign the veteran a GAF score of 
38.  There were no findings in the September 1998 and 
December 1998 letters which would substantiate his finding 
that the veteran's GAF score was 38.  The Board finds that 
the VA examiner's determination of a GAF score of 60 and the 
private psychiatrist's determination of a GAF score of 
between 50 and 55 are more probative than the social worker's 
determination of a GAF score of 38.  First, the GAF scores of 
between 50 and 60 are in conformity with the symptomatology 
reported by the VA and private psychiatrists.  Additionally, 
the VA psychiatrist and the private psychiatrist have medical 
degrees and more professional training in psychiatric 
disorders, and therefore the Board accords their findings 
more probative value.  Their evaluation reports were far more 
thorough than the social worker's letters.

For these reasons, the Board finds that the GAF scores of 
between 50 and 60 are more probative of the veteran's PTSD 
symptomatology than the GAF score of 38.  Even accepting the 
GAF score of 38, the Board does not find that such would 
substantiate an evaluation in excess of 50 percent, as the 
preponderance of the evidence is against an initial 
evaluation in excess of 50 percent.

The veteran is competent to report his symptoms.  To the 
extent that he stated he was worse than the initial 
assignment of the 30 percent evaluation, he was correct, and 
a 50 percent evaluation was granted by the Hearing Officer.  
However, to the extent he stated that his PTSD symptomatology 
warrants an even higher evaluation, the Board finds that the 
medical findings do not support an evaluation in excess of 50 
percent.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994); 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed that his service-connected residuals 
of a gunshot wound to the right thigh and residuals of a 
gunshot wound to the left thigh have worsened.  A VA 
examination was conducted in November 1998.  There, the 
examiner stated the veteran had posterior thigh wounds, as 
well as lateral thigh wounds.  He stated the veteran had a 
normal gait pattern, normal motor strength, and no atrophy.  
The examiner stated x-rays of the proximal right femur showed 
a posterior cortical deformity, and x-rays of the left femur 
were within normal limits.




The examiner entered an assessment of high velocity gunshot 
wounds to the bilateral thigh with history of right femur 
fracture.  He noted the veteran was without complaints at 
that time, other than hip pain, which was infrequent.  

The examiner stated the veteran appeared not to have any 
evidence of atrophy.  Additionally, the examiner stated the 
veteran did not seem to have suffered any permanent sequela 
other than numbness of the posterior aspect of his thighs.

The Board finds that the clinical findings made in the 
November 1998 examination report are inadequate to determine 
whether the veteran's service-connected residuals of a 
gunshot wound to the right thigh and residuals of a gunshot 
wound to the left thigh have worsened.  

The service-connected disabilities are evaluated under the 
criteria for evaluating muscle injuries.  The examiner did 
not address the entrance wounds, the exit wounds, or any 
muscle mass in the legs, except to note that there was no 
atrophy.

Therefore, in compliance with the duty to assist, the Board 
finds that an examination is necessary to make a decision on 
the claims for entitlement to increased evaluations for the 
service-connected residuals of a gunshot wound to the right 
thigh and residuals of a gunshot wound to the left thigh.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
residuals of a gunshot wound to the right 
thigh and residuals of a gunshot wound to 
the left thigh.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure any outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should arrange for a VA 
special orthopedic/muscle examination of 
the veteran by an orthopedic surgeon 
and/or appropriate specialist for the 
purpose of ascertaining the nature and 
extent of severity of his service-
connected bilateral thigh gunshot wound 
residuals.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59 
(2000), to include the rating criteria of 
Diagnostic Code 5313, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
studies must be conducted.  

The examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
bilateral hip and knee, and comment on 
the functional limitations, if any, 
caused by the bilateral thigh gunshot 
wound residuals in light of the 
provisions of 38 C.F.R. § 4.40, 4.45, 
4.56 4.59.  Any opinions rendered by the 
examiner(s) must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential, in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for bilateral thigh 
gunshot wound residuals.  The RO should 
document it is consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.56, 4.59 (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for a scheduled VA examination(s) 
may have adverse effects on his claims to include denial 
thereof.  See 38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

